Title: Thomas Jefferson to Jacob Franklin Heston, 29 January 1812
From: Jefferson, Thomas
To: Heston, Jacob Franklin


          
                  Sir 
                   
                     Monticello 
                     Jan. 29. 12.
           
		  I recieved from you, not long since, a small volume on Moral & Political truth, for which be pleased to accept my thanks, but especially for the favorable opinions expressed towards myself in the dedication. so far as intentions faithfully directed to the public good may have merited approbation, I feel conscious that I have just claim to it. of all beyond that I have no right to judge. It were much to be wished that the objects of poetry had generally been as praiseworthy as yours. had the Muses, instead of singing battles & bloodshed, & thus nourishing in weak, but ardent minds a thirst for murderous fame, employed their fascinations in the praise of probity, benevolence, moral virtues generally, & the freedom of man, millions of human lives would have been preserved, and an ambition kindled to excell in virtue, as now in arms.
		  
          Accept the assurance of my esteem & respect.
                  Th: Jefferson
        